Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/23/2022 has been entered.
 Response to Amendment
	This office action is in response to the amendment filed on 1/23/2022. Currently claims 1-20 and 22-24 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 1/23/2022, with respect to the rejection(s) of claim(s):
1-7,10-11, 13, 15-18 and 20 under 35 USC 103 as being unpatentable over Bolea in view of Sharma
8 and 12 under 35 USC 103 as being unpatentable over Bolea in view of Sharma in view of Meadows
9 and 14 under 35 USC 103 as being unpatentable over Bolea in view of Sharma in view of Warner
19 under 35 USC 103 as being unpatentable over Bolea in view of Sharma in view of Tehrani
21-22 under 35 USC 103 as being unpatentable over Bolea in view of Sharma in view of Omari in view of Wilson
have been fully considered, but they are not persuasive. However, the amendments to the claims have raised, a new ground(s) of rejection. While the grounds of rejection have changed, they have changed solely because of the amendments which change the scope and the same prior art references (albeit in a different manner) apply. Since no new prior art is being applied and the arguments themselves are not persuasive, applicant’s arguments will be addressed to help advance prosecution and clarity of the record.
 
Applicant has amended independent claims 1 and 10 to include limitations from claim 2 and 18 and 21. 
In particular, applicant’s arguments are directed to the limitations:
“receive sensor data comprising at least pharyngeal manometry data from pharyngeal manometry sensor that is external to the at least two nerve stimulators, the sensor data at least indicative of a portion of an airway that has collapsed” from claim 1 
“receiving, by a system comprising a processor, sensor data from at least a pharyngeal manometry sensor that is external to the at least two nerve stimulators, 
not being taught by the prior art.
Applicant appears to argue the this claim limitation requires that specifically the pharyngeal manometry data from pharyngeal manometry sensor, itself, needs to provide the indication of the portion of the airway that has collapsed. Also, applicant seems to argue that “indicative of a portion of an airway that has collapsed” recites detecting the site (i.e. identifying the location) of where an airway has collapse.

As applicant argues:
Thus claims 1 and 10 are not directed to using pharyngeal manometry data to evaluate underlying motor function but to determine the site of airway collapse (independent of surrounding muscle activity or function) to determine the stimulator parameters of each of the at least two stimulators because the at least two stimulators can have different effects on airway anatomy. In other words, claims 1 and 10 are directed to detecting the portion of the airway that is collapsing and defining the stimulation parameters of each of the at least two stimulators based on the portion of the airway that is collapsing. Bolea, Sharma, and Osari, alone or in combination, do not describe such claim elements.” [see pg. 9 of applicant’s arguments received on 1/23/2022]
These arguments are not persuasive with respect to previous prior art used. First, as mentioned above, applicant appears to be arguing that “indicative of a portion of an airway that has collapsed” is detecting the site (i.e. identifying the location) of a 
Second as mentioned above, applicant seems to be arguing that the data from the pharyngeal manometry sensor itself is required to provide this indication of “a portion of an airway that has collapsed”. The limitation recites receiving sensor data and that the sensor data includes at least pharyngeal manometry data. Additionally, the limitation recites that specifically that the claimed sensor data (of which the claimed pharyngeal manometry data is part of, but not necessarily the entirety of) provides the indication of airway collapse. The limitation defines sensor data using the transitional phrase of comprising so sensor data includes at least pharyngeal manometry data, but it could include other data from other sensors in addition to the pharyngeal manometry data. This can be seen in claim 22, where sensor data is expanded to include not only pharyngeal manometry data, but also polysomnography data, and esophageal manometry data. For example, sensor data could be pharyngeal manometry data and data from an additional pressure sensor different from pharyngeal sensor data (of which the pharyngeal manometry sensor is part of) needs to provide airway collapse, not specially the pharyngeal manometry sensor. In the previous office action, Bolea (the primary reference) discloses uses pressure transducers to determine upper airway collapses [see paras 387-388 of Bolea]. This was discussed on pg. 10 of the previous rejection (final rejection mailed on 11/13/2021) when addressing dependent claim 2 which shares some similarity with the amended limitation. As stated there:
“Bolea discloses determining critical collapse pressure (Pcrit), which is a value indicating the pressure at which the upper airway collapses, [see para 388… “The critical collapse pressure (Pcrit) may be defined as the pressure at which the upper airway collapses and limits flow to a maximal level.”] and measuring Pcrit by using pressure transducers for the purpose of determining when an apnea event will occur [see para 387… “Pcrit may be measured using pressure transducers in the upper airway and measuring the pressure just prior to an apnea event (airway collapse).” 
As pressure transducers are sensors that provide sensing information if the upper airway has collapsed. Bolea itself provides sensor data at least indicative of a portion of an airway that has collapsed. Thus, applicant’s arguments are not persuasive. Thus, while the grounds of rejection have changed because of the amendments, the same prior art applied in the previous rejection discloses the claimed invention as amended.

Claim Objections
Claims 22-23 are objected to because of the following informalities: 
Claim 22 recites the limitation: 
“wherein the sensor data comprises polysomnography data, esophageal manometry data, and pharyngeal manometry data”
In independent claim 1 the sensor data already is defined as including pharyngeal manometry data. Thus, claim 22 should reflect the fact that sensor data already is inclusive of pharyngeal.
For example:
Claim 22 could say
“wherein the sensor data comprises polysomnography dataand esophageal manometry data, in addition to the pharyngeal manometry data”

This is only an example of a possible amendment that would overcome the objection to claim 22, and other possible amendments that are supported by the specification would be fine to remove this objection


Claim 23 recites the limitation:
“receive sensor data comprising at least an esophageal manometry data from an esophageal manometry sensor that is external to the at least two nerve stimulators”


“receive sensor data comprising at least  esophageal manometry data from an esophageal manometry sensor that is external to the at least two nerve stimulators”


Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 10-11, 13, 15-18, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al (US 20140228905) hereafter known as Bolea in view of Omari et al (US 20130296662) hereafter known as Omari in view of Wilson et al (US 20130197321) hereafter known as Wilson.

Independent claims:
Regarding Claim 1:
Bolea discloses:
A system for determining stimulation parameters [see Fig. 1 and para 329… “The selection of the algorithm can be made automatically by the INS”] for at least one cranial or peripheral nerve stimulator already implanted or positioned on a patient [see Fig. 3 element 50 which is an implanted neurostimulator (INS) and see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve] to improve obstructive sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
The INS may contain a microprocessor and memory for storing and processing data and algorithms.”];
and a processor [see Fig. 1 elements 40 and 30 and para 127… “a neurostimulator system 10 including implanted components 20, physician programmer 30 and patient controller 40 is shown schematically” and see para 131… “the physician programmer 30 may comprise a computer 32 configured to control and program the INS 50 via a wireless link to a programming wand 34.” And see para 132… “the patient controller 40 may be configured to function as the programming wand 34 of the physician programmer 30” A programmer that is a computer with a patient controller that functions as a programming wand is at least a processor] to execute the instructions to:
receive sensor data from sensors associated with the patient based on a stimulation with the at least one cranial or peripheral nerve stimulator programmed according to the initial parameters, the sensor data at least indicative of a portion of an airway that has collapsed [see para 151… “The respiratory sensor(s) may measure, for example, respiratory airflow, respiratory effort (e.g., diaphragmatic or thoracic movement), intra-pleural pressure, lung impedance, respiratory drive, upper airway EMG”. Based on these sections, respiratory sensors provide EMG data which is at least a form of receiving sensor data to the processor and see para 387… “Pcrit may be measured using pressure transducers in the upper airway and measuring the pressure just prior to an apnea event (airway collapse).” and see para 388… “The critical collapse pressure (Pcrit) may be defined as the pressure at which the upper airway collapses and limits flow to a maximal level.” Both paras 387 and 388 disclose measuring Pressure and Pcrit by using pressure transducers for the purpose of determining when an apnea event will occur. Since Pcrit (the pressure of collapse) and pressure are both determined the sensor data is inclusive of portion of an airway that has collapsed], 
define the stimulation parameters for programming the nerve stimulator based on portion of the airway that is collapse indicated by the sensor data to improve the patient’s obstructive sleep apnea [see para 412… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.” Modulating electrical stimulation is a defining the stimulation parameters and para 154… “sensing the impedance of lead 60 may facilitate periodic, automated adjustment of stimulation pulse amplitude” and abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve. And see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
However, Bolea fails to disclose the processor as configured to “receive sensor data comprising at least pharyngeal manometry data from a pharyngeal manometry sensor that is external to the at least two nerve stimulators”. Also, while, Bolea discloses placing the nerve stimulator in at least two possible locations to stimulate at least two different cranial or peripheral nerves [see abstract… “delivering stimulation to a hypoglossal nerve of the patient”…  and para 172… “the accessory nerve AN may be selectively stimulated with one or more of the fiber selective stimulation means described in greater detail below”], Bolea still only discloses one nerve stimulator; and thus, fails to fully disclose “the at least two nerve stimulators configured to stimulate different cranial or peripheral nerves”.
Omari discloses taking manometry measurements at both the pharynx (i.e. pharyngeal manometry) and esophagus (i.e. esophageal manometry) [see para 145… “Obtaining a "pressure measurement" (also referred to as manometry) in the pharynx and/or esophagus refers to detecting the occurrence of changes (during bolus passage through the pharynx and/or esophagus) in pressure at these sites as a result of the contraction and relaxation of the pharyngeal and esophageal muscles during peristaltic movement of a bolus from the mouth to the stomach.”] to identify ineffective swallowing [see para 2… “The methods may be used to identify ineffective swallowing in the subject, including ineffective swallowing due to an obstruction, and may further be used to determine risk of aspiration in the subject.”] in the analogous art of respiratory diagnostics.
Wilson discloses that difficulty swallowing is frequently presented with sleep apnea [see para 129… “Dysphagia, as referred to herein, refers to the medical symptom of difficulty in swallowing, and is frequently diagnosed in subjects also presenting with sleep apnea.”] in the analogous art of stimulating treatments [see para 23… “The method comprises delivering at least one stimulation to modulate at least one reflex chosen from a swallowing reflex, a negative-pressure reflex, and any combination thereof.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include a second cranial or peripheral nerve  (two possible locations for placing the stimulator as taught by Bolea)
sand adjusting the initial parameters of this second cranial or peripheral nerve stimulator similar to the first cranial or peripheral nerve stimulator because such a modification is a mere duplication of parts which absent unpredicted results has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
Since dysphagia (trouble swallowing) and sleep apnea (a condition Bolea is directed to treated) are known to be linked together as taught by Wilson and pharyngeal manometry data (which is understood to be inclusive of a pharyngeal sensor) and esophagus manometry data (which is understood to be inclusive of a esophageal manometry sensor) provides data on how well a person swallows, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to includes these additional external sensors that perform pharyngeal manometry and esophageal manometry and are configured to send this manometry data to Bolea’s processor similarly to that disclosed by Omari as this will provide additional information that helps plan and evaluate Bolea’s effectiveness of stimulation.
	


Regarding Claim 10:
Bolea discloses:
 A method [see abstract… “A method of treating a patient”] for improving sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”] by at least one cranial or peripheral nerve stimulators already implanted or positioned on a patient [see Fig. 3 element 50 which is an implanted neurostimulator (INS) and see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve] comprising:
receiving, by a system [see Fig. 1] comprising a processor  [see Fig. 1 elements 40 and 30 and para 127… “a neurostimulator system 10 including implanted components 20, physician programmer 30 and patient controller 40 is shown schematically” and see para 131… “the physician programmer 30 may comprise a computer 32 configured to control and program the INS 50 via a wireless link to a programming wand 34.” And see para 132… “the patient controller 40 may be configured to function as the programming wand 34 of the physician programmer 30” A programmer that is a computer with a patient controller that functions as a programming wand is at least a processor], sensor data from sensors associated with the patient based on a stimulation with the at least one cranial or peripheral nerve stimulator programmed according to the initial parameters, the sensor data at least indicative of a portion of an airway that has collapsed [see para 151… “The respiratory sensor(s) may measure, for example, respiratory airflow, respiratory effort (e.g., diaphragmatic or thoracic movement), intra-pleural pressure, lung impedance, respiratory drive, upper airway EMG”. Based on these sections, respiratory sensors provide EMG data which is at least a form of receiving sensor data to the processor and see para 387… “Pcrit may be measured using pressure transducers in the upper airway and measuring the pressure just prior to an apnea event (airway collapse).” and see para 388… “The critical collapse pressure (Pcrit) may be defined as the pressure at which the upper airway collapses and limits flow to a maximal level.” Both paras 387 and 388 disclose measuring Pressure and Pcrit by using pressure transducers for the purpose of determining when an apnea event will occur. Since Pcrit (the pressure of collapse) and pressure are both determined the sensor data is inclusive of portion of an airway that has collapsed], 
defining, system stimulation parameters for programming the at least one cranial or peripheral nerve stimulator based on the portion of the airway that is collapsed indicated by the sensor data  [see para 329… “The selection of the algorithm can be made automatically by the INS” and abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve.]
applying the stimulation parameters to the at least one cranial or peripheral nerve stimulator [ see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… Delivering stimulation is the application of stimulation parameters and a hypoglossal nerve is a type of cranial nerve.] to improve the patient’s obstructive sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
However, Bolea fails to disclose the processor as configured to “receive sensor data comprising at least pharyngeal manometry data from a pharyngeal manometry sensor that is external to the at least two nerve stimulators”. Also, while, Bolea discloses placing the nerve stimulator in at least two possible locations to stimulate at least two different cranial or peripheral nerves [see abstract… “delivering stimulation to a hypoglossal nerve of the patient”…  and para 172… “the accessory nerve AN may be selectively stimulated with one or more of the fiber selective stimulation means described in greater detail below”], Bolea still only discloses one nerve stimulator; and thus, fails to fully disclose “applying the stimulation parameters to the at least two cranial or peripheral nerve stimulators to improve the patient’s obstructive sleep apnea, wherein the at least two cranial or peripheral nerves are different”.
Omari discloses taking manometry measurements at both the pharynx (i.e. pharyngeal manometry) and esophagus (i.e. esophageal manometry) [see para 145… “Obtaining a "pressure measurement" (also referred to as manometry) in the pharynx and/or esophagus refers to detecting the occurrence of changes (during bolus passage through the pharynx and/or esophagus) in pressure at these sites as a result of the contraction and relaxation of the pharyngeal and esophageal muscles during peristaltic movement of a bolus from the mouth to the stomach.”] to identify ineffective swallowing [see para 2… “The methods may be used to identify ineffective swallowing in the subject, including ineffective swallowing due to an obstruction, and may further be used to determine risk of aspiration in the subject.”] in the analogous art of respiratory diagnostics.
Wilson discloses that difficulty swallowing is frequently presented with sleep apnea [see para 129… “Dysphagia, as referred to herein, refers to the medical symptom of difficulty in swallowing, and is frequently diagnosed in subjects also presenting with sleep apnea.”] in the analogous art of stimulating treatments [see para 23… “The method comprises delivering at least one stimulation to modulate at least one reflex chosen from a swallowing reflex, a negative-pressure reflex, and any combination thereof.”]
 (two possible locations for placing the stimulator as taught by Bolea)
sand adjusting the initial parameters of this second cranial or peripheral nerve stimulator similar to the first cranial or peripheral nerve stimulator because such a modification is a mere duplication of parts which absent unpredicted results has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
Since dysphagia (trouble swallowing) and sleep apnea (a condition Bolea is directed to treated) are known to be linked together as taught by Wilson and pharyngeal manometry data (which is understood to be inclusive of a pharyngeal sensor) provides data on how well a person swallows, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include an additional external sensor that performs pharyngeal manometry and is configured to send this manometry data to Bolea’s processor similarly to that disclosed by Omari as this will provide additional information that helps plan and evaluate Bolea effectiveness of stimulation.

Regarding claim 23:
A system for determining stimulation parameters [see Fig. 1 and para 329… “The selection of the algorithm can be made automatically by the INS”] for at least one cranial or peripheral nerve stimulator already implanted or positioned on a patient [see Fig. 3 element 50 which is an implanted neurostimulator (INS) and see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve] to improve obstructive sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”] comprising: 
a non-transitory memory storing instructions [see para 136….”The INS may contain a microprocessor and memory for storing and processing data and algorithms.”]; 
and a processor [see Fig. 1 elements 40 and 30 and para 127… “a neurostimulator system 10 including implanted components 20, physician programmer 30 and patient controller 40 is shown schematically” and see para 131… “the physician programmer 30 may comprise a computer 32 configured to control and program the INS 50 via a wireless link to a programming wand 34.” And see para 132… “the patient controller 40 may be configured to function as the programming wand 34 of the physician programmer 30” A programmer that is a computer with a patient controller that functions as a programming wand is at least a processor] to execute the instructions to:
receive sensor data comprising at least an esophageal manometry data from an esophageal manometry sensor that is external to the at least one nerve stimulator , the sensor data at least indicative of a decrease in airflow  [see para 151… “The respiratory sensor(s) may measure, for example, respiratory airflow, respiratory effort (e.g., diaphragmatic or thoracic movement), intra-pleural pressure, lung impedance, respiratory drive, upper airway EMG”. Based on these sections, respiratory sensors provide EMG data which is at least a form of receiving sensor data to the processor and Pcrit may be measured using pressure transducers in the upper airway and measuring the pressure just prior to an apnea event (airway collapse).” and see para 388… “The critical collapse pressure (Pcrit) may be defined as the pressure at which the upper airway collapses and limits flow to a maximal level.” Both paras 387 and 388 disclose measuring Pressure and Pcrit by using pressure transducers for the purpose of determining when an apnea event will occur. Since Pcrit (the pressure of collapse) and pressure are both determined the sensor data is inclusive of portion of an airway that has collapsed (i.e. indicative of a decrease in airflow) ] 
define the stimulation parameters for programming the at least two nerve stimulators based on the sensor data to improve the patient’s obstructive sleep apnea [see para 412… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.” Modulating electrical stimulation is a defining the stimulation parameters and para 154… “sensing the impedance of lead 60 may facilitate periodic, automated adjustment of stimulation pulse amplitude” and abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve. And see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
However, Bolea fails to disclose the processor as configured to “receive sensor data comprising at least an esophageal manometry data manometry data from an esophageal manometry sensor that is external to the at least two nerve stimulators”. 
 Also, while, Bolea discloses placing the nerve stimulator in at least two possible locations to stimulate at least two different cranial or peripheral nerves [see abstract… “delivering stimulation to a hypoglossal nerve of the patient”…  and para 172… “the accessory nerve AN may be selectively stimulated with one or more of the fiber selective stimulation means described in greater detail below”], Bolea still only discloses one nerve stimulator; and thus, fails to fully disclose “the at least two nerve stimulators configured to stimulate different cranial or peripheral nerves”.
Omari discloses taking manometry measurements at both the pharynx (i.e. pharyngeal manometry) and esophagus (i.e. esophageal manometry) [see para 145… “Obtaining a "pressure measurement" (also referred to as manometry) in the pharynx and/or esophagus refers to detecting the occurrence of changes (during bolus passage through the pharynx and/or esophagus) in pressure at these sites as a result of the contraction and relaxation of the pharyngeal and esophageal muscles during peristaltic movement of a bolus from the mouth to the stomach.”] to identify ineffective swallowing [see para 2… “The methods may be used to identify ineffective swallowing in the subject, including ineffective swallowing due to an obstruction, and may further be used to determine risk of aspiration in the subject.”] in the analogous art of respiratory diagnostics.
Wilson discloses that difficulty swallowing is frequently presented with sleep apnea [see para 129… “Dysphagia, as referred to herein, refers to the medical symptom of difficulty in swallowing, and is frequently diagnosed in subjects also presenting with sleep apnea.”] in the analogous art of stimulating treatments [see para 23… “The method comprises delivering at least one stimulation to modulate at least one reflex chosen from a swallowing reflex, a negative-pressure reflex, and any combination thereof.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include a second cranial or peripheral nerve stimulator one to stimulate the hypoglossal nerve and another to stimulate the accessory nerve (two possible locations for placing the stimulator as taught by Bolea)
sand adjusting the initial parameters of this second cranial or peripheral nerve stimulator similar to the first cranial or peripheral nerve stimulator because such a modification is a mere duplication of parts which absent unpredicted results has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
Since dysphagia (trouble swallowing) and sleep apnea (a condition Bolea is directed to treated) are known to be linked together as taught by Wilson and pharyngeal manometry data (which is understood to be inclusive of a pharyngeal sensor) and esophagus manometry data (which is understood to be inclusive of an esophageal manometry sensor) provides data on how well a person swallows, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to includes these additional external sensors that perform pharyngeal manometry and esophageal manometry and are configured to send this manometry data to Bolea’s processor similarly to that disclosed by Omari as this will provide additional information that helps plan and evaluate Bolea’s effectiveness of stimulation.



Regarding claim 24:
Bolea discloses:
A method [see abstract… “A method of treating a patient”] for improving sleep apnea [see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”] by one cranial or peripheral nerve stimulator already implanted or positioned on a patient [see Fig. 3 element 50 which is an implanted neurostimulator (INS) and see abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve] comprising:
sensing data indicative of a decrease in airflow due [see para 151… “The respiratory sensor(s) may measure, for example, respiratory airflow, respiratory effort (e.g., diaphragmatic or thoracic movement), intra-pleural pressure, lung impedance, respiratory drive, upper airway EMG”. Based on these sections, respiratory sensors provide EMG data which is at least a form of receiving sensor data to the processor and see para 387… “Pcrit may be measured using pressure transducers in the upper airway and measuring the pressure just prior to an apnea event (airway collapse).” and see para 388… “The critical collapse pressure (Pcrit) may be defined as the pressure at which the upper airway collapses and limits flow to a maximal level.” Both paras 387 and 388 disclose measuring Pressure and Pcrit by using pressure transducers for the purpose of determining when an apnea event will occur. Since Pcrit (the pressure of 
applying stimulation parameters to a cranial nerve or peripheral nerve via the one nerve stimulator based on the sensed manometry data [see para 412… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.” Modulating electrical stimulation is a defining the stimulation parameters and para 154… “sensing the impedance of lead 60 may facilitate periodic, automated adjustment of stimulation pulse amplitude” and abstract… “delivering stimulation to a hypoglossal nerve of the patient”… A hypoglossal nerve is a cranial nerve. And see para 2… “More particularly, the embodiments described herein relate to devices, systems and methods for treating obstructive sleep apnea.”]
However, while Bolea discloses sensing data indicating a decrease in airflow due to an obstruction and apply stimulation parameters, Bolea fails to disclose “sensing esophageal manometry data and that sensor indicates specifically a decrease in airflow due to pharyngeal obstruction via an esophageal manometry sensor that is external to the at least two nerve stimulators” as claimed. Also, while, Bolea discloses placing the nerve stimulator in at least two possible locations to stimulate at least two different cranial or peripheral nerves [see abstract… “delivering stimulation to a hypoglossal nerve of the patient”…  and para 172… “the accessory nerve AN may be selectively stimulated with one or more of the fiber selective stimulation means described in greater detail below”], Bolea still only discloses one nerve stimulator; and thus, fails to fully disclose “applying the stimulation parameters to the at least two cranial or peripheral 
Omari discloses taking manometry measurements at both the pharynx (i.e. pharyngeal manometry) and esophagus (i.e. esophageal manometry) [see para 145… “Obtaining a "pressure measurement" (also referred to as manometry) in the pharynx and/or esophagus refers to detecting the occurrence of changes (during bolus passage through the pharynx and/or esophagus) in pressure at these sites as a result of the contraction and relaxation of the pharyngeal and esophageal muscles during peristaltic movement of a bolus from the mouth to the stomach.”] to identify ineffective swallowing [see para 2… “The methods may be used to identify ineffective swallowing in the subject, including ineffective swallowing due to an obstruction, and may further be used to determine risk of aspiration in the subject.”] in the analogous art of respiratory diagnostics.
Wilson discloses that difficulty swallowing is frequently presented with sleep apnea [see para 129… “Dysphagia, as referred to herein, refers to the medical symptom of difficulty in swallowing, and is frequently diagnosed in subjects also presenting with sleep apnea.”] in the analogous art of stimulating treatments [see para 23… “The method comprises delivering at least one stimulation to modulate at least one reflex chosen from a swallowing reflex, a negative-pressure reflex, and any combination thereof.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include a second cranial or peripheral nerve  (two possible locations for placing the stimulator as taught by Bolea)
sand adjusting the initial parameters of this second cranial or peripheral nerve stimulator similar to the first cranial or peripheral nerve stimulator because such a modification is a mere duplication of parts which absent unpredicted results has been deemed to be an obvious modification [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]
Since dysphagia (trouble swallowing) and sleep apnea (a condition Bolea is directed to treated) are known to be linked together as taught by Wilson and pharyngeal manometry data (which is understood to be inclusive of a pharyngeal sensor) and esophagus manometry data (which is understood to be inclusive of an esophageal manometry sensor that indicates a decrease in airflow due to pharyngeal obstruction) provides data on how well a person swallows, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea to include these additional external sensors that perform pharyngeal manometry and esophageal manometry and are configured to send this manometry data to Bolea’s processor similarly to that disclosed by Omari as this will provide additional information that helps plan and evaluate Bolea’s effectiveness of stimulation.




Dependent claims:
One way to determine if a person is awake or moving is to monitor the coefficient of variation (CV) of sequential peak-to-peak (PP) magnitudes over a given period of time.”] also discloses collecting sensor data that is inclusive of if a person is awake (i.e. arousal from sleep).


Regarding claims 3 and 16:
Para 533 of Bolea further discloses collecting polysomnographic data and connecting the collected data with the programmer (i.e. the processor). This collecting described by Bolea implies that sensor data collected is inclusive of polysomnographic data [see … “The programmer interface 2400 may include an input/output (I/O) link 2410 to allow connection to polysomnographic (PSG) equipment 2800 as schematically shown in FIG. 68A.  Typical PSG equipment 2800 includes a computer 2810 connected to a plurality of sensors (e.g., airflow sensor 2820, respiratory effort belts 2830) via interface hardware 2840.  The I/O link 2410 may be used in a number of different ways.”]

Regarding claims 4 and 17, para 412 of Bolea [see… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.”], discloses sensor data that is inclusive of electromyogram (ECG) data.




Regarding Claims 6, 11 and 13, para 295 of Bolea [see “The data may be subsequently transmitted or downloaded to the physician programmer 30.  The data may be used to determine therapeutic efficacy (e.g., apnea hypopnea index, amount of REM sleep, etc.) and/or to titrate stimulus parameters using the physician programmer 30.”] discloses titrating stimulus parameters. Titration of stimulus parameters is understood to refer to optimizing stimulus parameters which is a form of adjusting stimulus parameters. Thus, based on these sections it is clear that nerves are titrated, by adjusting the parameters as recited in by claims 6 and 11, is taught. With respect to claim 13, as mention in claim 10 above, para 412 of Bolea [see… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.”] discloses that stimulation is modulated using sensor feedback which indicates titration is responsive to sensor data.


Regarding claim 7:
“the physician programmer 30 may comprise a computer 32 configured to control and program the INS 50 via a wireless link to a programming wand 34.”] discloses a wireless link between the programmer (element 30 which is the processor) and the INS (element 50 which provides treatment and is the stimulator). This, at least, recites a wireless link as claimed.

Regarding claim 18:
Bolea discloses adjusting the initial parameters of the nerve stimulators [see para 412… “The system described above may modulate electrical stimulation intensity proportion based on electromyogram (EMG) feedback from the muscles in the upper airway being stimulated or others in the area.” Modulating electrical stimulation is a form of adjusting the initial stimulation parameters].

Regarding to claim 20, see rejection to claim 1 above which discloses using sensor data that is inclusive of esophageal manometry data and is an esophageal sensor.

Regarding claim 22
Wherein the sensor data comprises polysomnography data [see para 533 of Bolea… “The programmer interface 2400 may include an input/output (I/O) link 2410 to allow connection to polysomnographic (PSG) equipment 2800 as schematically shown in FIG. 68A.  Typical PSG equipment 2800 includes a computer 2810 connected to a plurality of sensors (e.g., airflow sensor 2820, respiratory effort belts 2830) via interface hardware 2840.  The I/O link 2410 may be used in a number of different ways.”], .


Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Omari in view of Wilson as applied to claims 1, 7 and 10-11 respectively above, and further in view of Meadows et al (US 20100241195) hereafter known as Meadows.
Bolea in view of Omari in view of Wilson discloses the invention substantially as claimed including all the limitations of claims 1, 7 and 10-11 which includes a wireless connection between the controller (i.e. the claimed processor) and the stimulators.
However, Bolea in view of Omari is silent as to what type of wireless connection is used beyond that of radio frequency [see para 132 of Bolea… “For example, communication of information may be achieved through inductively coupled or radio frequency telemetry.”].
Meadows discloses that the Bluetooth (a short wavelength wireless communication of radiofrequency) is a communication standard used in telemetry for neurostimulation devices in the analogous art of neural stimulation [see para 91 of Meadows… “In the embodiment shown, the telemetry portion between the external controller 500 and the remote control (FIG. 5C) uses Bluetooth or other wireless communication standard.” And abstract of Meadows… “An implantable neurostimulator system is disclosed”]
.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Omari in view of Wilson as applied to claims 1 and 10 respectively above, and further in view of Waner et al (US 20180015282) hereafter known as Waner.
Bolea in view of Omari in view of Wilson discloses the invention substantially as claimed including all the limitations of claims 1 and 10. Additionally, Bolea in view of Omari in view of Wilson discloses using a predictive algorithm that uses known biological effects provided by sensor data to determine when to provide stimulus to the hypoglossal nerve (a cranial nerve) [see para 296 of Bolea… “For example, stimulation of the hypoglossal nerve may be triggered to occur during the inspiratory phase of respiration. In a health human subject, the hypoglossal nerve is triggered about 300 mS [understood to be milliseconds] before inspiration.  Accordingly, a predictive algorithm may be used to predict the inspiratory phase and deliver stimulation accordingly.”]

	Waner discloses using a machine learning algorithm that identifies patient-specific correlations between physiological parameters and sleep apnea to determine when a sleep apnea event would occur [see para 81 of Waner… “the processor is configured to implement a machine learning algorithm that identifies patient-specific correlations between physiological parameters and/or symptoms and sleep apnea events, and uses these patient-specific correlations to predict the onset of a sleep apnea event.”] in the analogous art of electrical stimulation of nerves [see abstract of Warner… “The present disclosure is directed to a system for the treatment of a sleep disorder through stimulation of the hypoglossal nerve or the geniohyoid muscle of a patient”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea in view of Omari in view of Wilson’s system to apply a machine learning algorithm similar to that disclosed by Waner so that Bolea in view of Omari in view of Wilson’s predictive algorithm can be further customized to the physiological anatomy of the specific patient being treated for sleep apnea; thereby, improving the appropriate treatment parameters specific to the individual.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea in view of Omari in view of Wilson as applied to claims 10 and 18 above, and further in view of Tehrani et al (US 20080154330).

	However, Bolea in view of Omari in view of Wilson does not disclose any details as to how the nerve stimulators operate, and thus, Bolea in view of Omari in view of Wilson fails to disclose wherein the automatically defining further comprises adjusting the stimulation parameters of one of the at least two cranial or peripheral nerve stimulators based on adjusted parameters of another of the at least two nerve stimulators.
Tehrani discloses that combining two different types of stimulation (understood to come from two different stimulators at two different nerves) allows for the different paths from the nervous systems to be modified which helps to further aid in treating underlining causes and/or secondary biological results of apnea [see para 90 of Tehrani… “The advantage of combining two types of stimulation, for example, may be that the phrenic nerve stimulation may treat the obstruction or flow limitation by eliciting a mechanical increase in lung volume while the parasympathetic stimulation may help reduce or control sympathetic activation or sympathetic bias that occurs during apnea, to reduce or avoid sharp changes in blood pressure and/or overshooting of respiratory drive that can occur following an apnea.”] in the analogous art of electrical stimulation [see para 3 of Tehrani… “The present invention provides a device and method for providing electrical stimulation”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bolea in view of Omari in view of Wilson to use both 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792